DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the ball joint of Figures 1-7 (Species I) in the reply filed on October 14, 2021 is acknowledged. Claims 8-10 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Status of Claims
	Claims 1-10 are pending. Claims 8-10 stand withdrawn as noted above.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 54-68075 (Fuji).
Regarding claim 1, Fuji discloses a ball joint (3; see Figures 3-8) comprising:
a ball stud (1 & 2) including
a stud part (1) to be linked to a structure body on an end portion side, and
a ball part (2) on an opposite end portion side;
a housing (4) swingably and rotationally supporting the ball part of the ball stud; and
a ball sheet (6) arranged between the housing and the ball part, wherein:
the ball part is slidable over the ball sheet (see Figure 3),
the ball sheet includes an uneven part (16) including at least one of a recessed part and a projecting part, on a surface facing the housing (see Figure 3), and
the housing includes a fitting part (see Applicant provided Abstract; lines 6-8) in at least one of projecting and recessed shapes, which is fitted to the uneven part (see Figure 3).
Regarding claim 2, Fuji discloses the uneven part (16) is formed in a linear shape (see Figures 7 and 8).
Regarding claim 3, Fuji discloses the uneven part (16) includes a plurality of uneven parts which are arranged with a space in between (see Figure 8).
Regarding claim 4, Fuji discloses the uneven part (16) is arranged in a support part of the ball sheet (6; see Figures 7 and 8).
Regarding claim 5, Fuji discloses the uneven part (16) is arranged in a bottom part of the ball sheet (6; see Figure 7).
Regarding claim 6, Fuji discloses the uneven part (16) is arranged in a southern hemisphere of the ball sheet (6; see Figure 7).
Regarding claim 7, Fuji discloses the uneven part (16) has a shape which becomes larger toward an axis of the ball stud (1) on the opposite end portion side (see Figures 3 and 7).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
November 17, 2021